Title: From Thomas Jefferson to David Bailie Warden, 29 March 1807
From: Jefferson, Thomas
To: Warden, David Bailie


                        
                            Washington Mar. 29. 07.
                        
                        Th: Jefferson having recieved through mr Warden a letter; and two volumes, from M. Lasteyrie of the society
                            of Agriculture at Paris, begs leave through the same channel to convey a letter to mr Lasteyrie. he thanks mr Warden for
                            the transmission of these articles, & salutes him with respect.
                    